DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because undue length.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Korez (US 2017/0077689).
Claim 1
Korez discloses a electrical box assembly (defined by combination of 10 and 50) to be mounted on a first wall, comprising an electrical box (10) having a top wall (22), a bottom wall (26) opposing the top wall, and a back wall (30); and a support bracket (50) positioned proximate the back wall of the electrical box and coupled to the electrical box, the support bracket comprising a plate member (62) and a cable management member (58) extending laterally from the plate member, the cable management member forming at least one pass-through opening (defined by open spaces between portions 74 and 78) sized to receive an electrical cable that is further received in the electrical box (see figure 9), the plate member comprising a bending line (defined by line formed by bending structure 94 from plate 62 as shown in figure 10) that divides the plate member into a first portion (94) and a second portion (62), the bending line extending substantially parallel with a part of the cable management member that forms the pass-through opening (see figure 10), wherein the plate member has first/planar configuration and second/bend configuration, the plate member is generally planar in the first configuration, and when the plate member is in the second configuration the first portion of the plate member bends along the bending line and extends laterally from the second portion capable engage a second wall opposing the first wall and opposing the back wall of the electrical box (see figure 11).
Claim 2
Korez further discloses the support bracket further comprises at least one clip (42) sized and capable to slidably couple the support bracket to the electrical box (see figure 1).  The clip (42) of Korez is capable of sliding over the surface of the top wall of the electrical box coupling the support bracket to the electrical box.
Claim 3
Korez further discloses a connector mounting base (54) positioned above and attached to the top wall of the electrical box, wherein the clip is sized and capable to slidably engage the support bracket to the connector mounting base.
Claim 7
Korez further discloses the support bracket is entirely positioned above the electrical box (see figure 9). 
Claim 15
Korez discloses a support bracket (50) for supporting an electrical box, comprising a plate member (62) and a cable management member (58) extending laterally from the plate member, the cable management member forming at least one pass-through opening (defined by open spaces between portions 74 and 78) sized to receive an electrical cable that is further received in the electrical box (see figure 9), the plate member comprising a bending line (defined by line formed by bending structure 94 from plate 62 as shown in figure 10) that divides the plate member into a first portion (94) and a second portion (62), the bending line extending substantially parallel with a part of the cable management member that forms the pass-through opening (see figure 10), wherein the plate member has first/planar configuration and second/bend configuration, the plate member is generally planar in the first configuration, and when the plate member is in the second configuration the first portion of the plate member bends along the bending line and extends laterally from the second portion capable to engage a wall opposing the back wall of the electrical box (see figure 11).
Claim 16
Korez further discloses the support bracket further comprises at least one clip (42) sized and capable to slidably couple the support bracket to the electrical box (see figure 1).  The clip (42) of Korez is capable of sliding over the surface of the top wall of the electrical box coupling the support bracket to the electrical box.

Allowable Subject Matter
Claims 4, 5, 817, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 9-11, 13 and 14 are allowed.

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 7, 15 and 16 have been considered but are moot in view of a new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736